                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Joseph Demange,                                                Case No. 3:18-cv-345

                       Plaintiff,


       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER


Life Insurance Company of North
America,

                       Defendant.



                                       I.      INTRODUCTION

       Plaintiff Joseph Demange is the sole beneficiary of a Group Accident Insurance Policy

which covered his son, Nicholas, and which was issued by Defendant the Life Insurance Company

of North America. Plaintiff has filed an objection to the administrative record, (Doc. No. 14), a

motion for discovery, (Doc. No. 15), and a motion to apply a de-novo standard of review to his

challenge to Defendant’s administrative decision. (Doc. No. 16). Defendant does not oppose

Plaintiff’s objection to the administrative record, (Doc. No. 17), contends the motion for discovery

is premature, (Doc. No. 18), and opposes Plaintiff’s motion to apply a de-novo standard. (Doc. No.

20). For the reasons stated below, I sustain Plaintiff’s objection to the administrative record, deny

his motion to apply a de-novo standard of review, and deny his motion for discovery without

prejudice.
                                         II.       BACKGROUND

        Defendant issued a group accident insurance policy to the Trustee of the Group Insurance

Trust for Employers in the Manufacturing Industry (the “Policy”). (Doc. No. 1 at 1). Greenville

Technology, Inc., Nicholas’s employer, subscribed to the Policy. The Policy is governed by the

Employee Retirement Income Security Act of 1974 (“ERISA”).

        Nicholas tragically passed away on November 4, 2015. Plaintiff submitted a claim pursuant

to the terms of the Policy, but Defendant denied the claim and Plaintiff’s subsequent appeals.

Defendant asserts Nicholas’s death was the result of events which are excluded from coverage under

the Policy.

                                            III.    ANALYSIS

    A. OBJECTION TO ADMINISTRATIVE RECORD

        Plaintiff objects to Defendant’s submission of the administrative record because it does not

include photographs taken by the Shelby County, Ohio Sheriff’s Office following Nicholas’s death,

and these photographs were part of Plaintiff’s submissions in its appeal of Defendant’s denial of

Plaintiff’s claim for benefits. (Doc. No. 14 at 1). A court’s review of a plan administrator’s decision

in an ERISA benefits case is limited to the documents and information contained in the record

before the plan administrator. Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d 609, 615 (6th Cir. 1998).

Plaintiff contends, and Defendant does not dispute, that the photographs Plaintiff submits were part

of the administrative record. (See Doc. No. 14-1). Therefore, I sustain Plaintiff’s objections and

deem the photographs to be part of the administrative record submitted by Defendant. (See Doc.

No. 13).

    B. MOTION FOR DE NOVO REVIEW

        A plaintiff’s challenge to a denial of benefits under an ERISA plan is subject to de novo

review, “unless the plan gives the plan administrator or fiduciary discretionary authority to determine


                                                     2
benefit eligibility or construe the terms of the plan.” Moore v. Lafayette Life Ins. Co., 458 F.3d 416,

437–38 (6th Cir. 2006) (citing Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). The

plan’s delegation of discretion must be “clear,” but the plan documents do not need to “use the term

‘discretionary’ or some other specific terminology.” Hoover v. Provident Life & Acc. Ins. Co., 290 F.3d

801, 807 (6th Cir. 2002) (citations omitted).

        Defendant argues the Policy delegates to Defendant the discretion to determine eligibility for

benefits or to construe the terms of the plan. The Policy contains a paragraph titled “Proof of

Loss,” which states a claimant must provide “[w]ritten or authorized electronic proof of loss

satisfactory to Us . . . within 90 days of the loss for which [a] claim is made.” (Doc. No. 13-3 at 90).

        It is true, as Plaintiff points out, that a number of courts have concluded this and similar

provisions are ambiguous and do not contain a sufficiently-clear grant of authority to warrant the

imposition of the arbitrary-and-capricious standard. See, e.g., Viera v. Life Ins. Co. of N. Am., 642 F.3d

407, 417 (3rd Cir. 2011); Nance v. Sun Life Assurance Co. of Can., 294 F.3d 1263, 1267 (10th Cir. 2002).

        The Sixth Circuit, however, has taken a different approach. That court, whose published

decisions are binding on district courts with the circuit, “has found ‘satisfactory proof,’ and similar

phrases, sufficiently clear to grant discretion to administrators and fiduciaries.” Frazier v. Life Ins. Co.

of N. Am., 725 F.3d 560, 567 (6th Cir. 2013); see also Ferrari v. Teachers Ins. & Annuity Ass'n, 278 F.3d

801, 806 (8th Cir. 2002) (applying arbitrary-and-capricious standard where plan stated “proof must

be satisfactory” to the plan administrator). While the phrase used in the Policy (“proof of loss

satisfactory to Us”) is not the same as the language used in the policy at issue in Frazier (“satisfactory

proof of Disability”), I cannot conclude this variation moves the Policy outside of Frazier’s ambit.

        Plaintiff’s argument that this language is insufficient because “when [Defendant] wants to

retain discretion, it knows how to do so and express that in a clear and ambiguous way,” also falls

short. (Doc. No. 16 at 4). The Frazier court held that “[a]lthough the Policy could have more clearly


                                                     3
expressed this grant of discretion, the ‘mere fact that language could have been clearer does not

necessarily mean that it is not clear enough.’” Frazier, 725 F.3d at 567 (quoting Perez v. Aetna Life Ins.

Co., 150 F.3d 550, 558 (6th Cir. 1998)) (additional internal quotation marks omitted).

        The same is true for Plaintiff’s argument that the proof of loss provision is not meant to

grant discretion because the neighboring provisions address procedural aspects of making a claim

for benefits. (See Doc. No. 13-3 at 90). The ordinary understanding of the phrase “proof of loss” is

proof of a loss covered by the Policy. If, under Frazier, the Policy language is sufficient to grant

discretion, what appears to be inartful drafting does not undo that delegation of authority.

        Moreover, the Sixth Circuit also has foreclosed Plaintiff’s alternative argument – that the

doctrine of contra preferentum applies, and ambiguity in the Policy should be construed against

Defendant. (See Doc. No. 21). If an arbitrary-and-capricious standard of review applies, a court

cannot also apply contra preferentum. Clemons v. Norton Healthcare Inc. Ret. Plan, 890 F.3d 254, 266 (6th

Cir. 2018).

        While, as Plaintiff notes, many other circuits have taken a different approach to language

such as that used in the Policy, I am bound by Sixth Circuit precedent to apply an arbitrary-and-

capricious standard of review to Defendant’s denial of benefits. Therefore, I deny Plaintiff’s motion

to apply a de-novo standard of review.

    C. MOTION FOR DISCOVERY

        Plaintiff also has filed a motion for discovery. (Doc. No. 15). Defendant contends this

motion is premature because the scope of discovery depends upon whether the de-novo or the

arbitrary-and-capricious standard of review applies. (Doc. No. 18). While I now hold the arbitrary-

and-capricious standard applies to this case, I conclude Plaintiff’s motion remains premature.

Parties must make sincere, good-faith efforts to resolve any disputes they may have concerning

discovery, Local Rule 37.1(a), and I have no reason to doubt the parties to this litigation will do so


                                                    4
now that I have resolved the issue of the required standard of review. Counsel for the parties shall

meet and confer concerning discovery and any other topics they deem appropriate, and I will

schedule a status conference with counsel in the coming weeks to discuss the next steps in this

litigation.

                                         IV.     CONCLUSION

         For the reasons stated above, I sustain Plaintiff’s objection to the administrative record,

(Doc. No. 14), deny Plaintiff’s motion for discovery without prejudice, (Doc. No. 15), and deny

Plaintiff’s motion to apply a de-novo standard of review. (Doc. No. 16).



         So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    5
